In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 13‐2098

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


LESLIE WILLIAMS‐OGLETREE,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
              No. 11‐CR‐203 — Amy J. St. Eve, Judge. 


     ARGUED JANUARY 22, 2014 — DECIDED MAY 12, 2014


   Before  WOOD,  Chief  Judge,  and  MANION  and  WILLIAMS,
Circuit Judges.
    MANION,  Circuit  Judge.  Leslie  Williams‐Ogletree  was
indicted in a six‐count indictment related to a scheme to file
false tax returns. Count one charged Williams‐Ogletree with
conspiracy to defraud the United States government and the
remaining counts charged her with five specific incidents of
presenting false, fictitious, or fraudulent claims to the United
States  Department  of  Treasury.  She  pleaded  not  guilty,  but,
2                                                       No. 13‐2098

following trial, a jury convicted her on all counts. The district
court  sentenced  her  to  51  months’  imprisonment.  Williams‐
Ogletree appeals her sentence, arguing the district court erred
in  calculating  the  loss  involved  and  in  assessing  the  §  3553
sentencing factors. We affirm.
                                  I.
    In 2005, Leslie Williams‐Ogletree (“Ogletree”) ran Chicago‐
based  LKJ  Tax  Services,  a  tax  preparation  service.  Ogletree
applied  for  and  obtained  an  Electronic  Filers  Identification
Number (“EFIN”) from the IRS, which allowed her to file tax
returns electronically in other people’s names and to obtain
electronic  refunds.  In  late  2005,  Ogletree  conspired  with
Robtrel  White  and  Larryl  White  to  submit  false  income  tax
returns  to  the  IRS.  Robtrel  and  Larryl  would  obtain  and
provide Ogletree with various birth dates and social security
numbers for individuals unlikely to file  income tax returns,
and  then  Ogletree  would  file  the  false  returns  with  LKJ’s 
EFIN,  using  that  personal  information.  The  co‐conspirators
also  generated  false  W‐2  wage  and  tax  statement  data  to
support the false refund claims.  
   Between February and October 2006, Ogletree used LKJ’s
EFIN to file 200 fraudulent income tax returns for the tax year
2005 in the names of individuals supplied by Robtrel, Larryl,
and others. These tax returns sought refunds in the amount of
$834,548 and the actual tax loss to the IRS was $652,730. The
proceeds from the fraudulent tax returns were obtained in the
form of a tax refund anticipation loan (“RAL”) check which 
Ogletree  printed  at  LKJ’s  offices,  pursuant  to  an  agreement
with Bank One. Robtrel then deposited many of these checks
No. 13‐2098                                                         3

into  his  own  bank  accounts.  Ogletree  also  received  direct
payment  from  Bank  One  of  a  portion  of  the  refund,  which
represented  her  purported  tax  preparation  fee.  In  total,  she
received $62,203 in tax preparation fees for the 200 fraudulent
returns. A review of Ogletree’s bank account also showed cash
deposits in 2006 totaling approximately $28,000. 
    In  2007,  Robtrel  established  a  storefront  business  called
“Tax Pro” in Chicago and obtained several additional EFINs
for  new  tax  preparation  entities,  including  NP  Financial
Service  and  PJH  Financial  Service.  According  to  Robtrel,
Ogletree  continued  to  participate  in  the  conspiracy  in  early
2007,  before  she  had  a  falling‐out  with  her  co‐conspirators.
(Ogletree claims she had withdrawn from the conspiracy and
had not filed any fraudulent tax returns in 2007, or later years.)
Robtrel and Larryl continued the fraudulent tax‐filings scheme
into 2008, before they were caught.  
    When the government eventually detected the scheme, it
indicted  Ogletree,  Robtrel,  and  Larryl,  charging  them  with
conspiracy and filing false claims with the IRS. Specifically, the
government charged Ogletree with one count of conspiracy to
defraud the United States government, in violation of 18 U.S.C.
§  286,  and  five  counts  of  presenting  a  false,  fictitious,  or
fraudulent claim upon and against the United States Depart‐
ment of Treasury, IRS, in violation of 18 U.S.C. §§ 287 and 2. 
Robtrel and Larryl pleaded guilty, but Ogletree pleaded not
guilty and proceeded to trial.
   At trial, the government presented testimony from numer‐
ous  witnesses,  including  an  IRS  agent  who  testified  that  a
review  of  tax  returns  filed  in  2006  with  the  EFIN  issued  to
4                                                      No. 13‐2098

Ogletree’s  tax  preparation  business,  LKJ,  revealed  that  200
returns were fraudulent. The jury also heard from five individ‐
uals  in  whose  name  Ogletree  had  filed  tax  returns.  These
individuals testified that they had not worked in 2006; did not
live at the addresses listed on the tax returns; had not hired
Ogletree  to  file  tax  returns  on  their  behalf;  had  never  met
Ogletree; and had not received the tax refunds. Some of the
individuals admitted to selling their personal information to
Robtrel and/or Larryl, while others claimed that their personal
information had been stolen. The government also presented
testimony from a Bank One representative who explained the
tax refund anticipatory loan process and the tax preparation
fees deposited into Ogletree’s account.  
    Ogletree did not call any witnesses. Instead, her attorney
argued that the government did not establish that Ogletree had
joined  the  conspiracy  or  knowingly  filed  false  returns.  Her
attorney focused on the fact that the witnesses all pointed to
Robtrel and Larryl and that no one had identified Ogletree as
being  involved.  The  jury  rejected  Ogletree’s  argument  and
found her guilty on all counts.  
     Sentencing followed. At the sentencing hearing, Ogletree
strenuously challenged the government’s position that she had
continued  to  participate  in  the  tax  conspiracy  in  2007.  The
district court, though, found the government had proven by a
preponderance of the evidence that Ogletree had continued to
file false tax returns and held her responsible for 68 fraudulent
tax  returns  filed  under  PJH  Financial’s  EFIN  in  2007,  with
intended losses totaling $253,073. When taken in combination
with the $834,548 of intended losses from the 200 fraudulent
returns filed in 2006, the total intended loss involved exceeded
No. 13‐2098                                                            5

$1,000,000 and resulted in a base offense level of 22. Following
other adjustments, not at issue on appeal, Ogletree’s guideline
range was 51–63 months’ imprisonment. The parties then made
extensive arguments on the § 3553 sentencing factors. Follow‐
ing  argument,  the  district  court  sentenced  Ogletree  to  51
months’ imprisonment.
    Ogletree appeals only her sentence. She challenges first the
district court’s loss calculation, arguing that the evidence did
not support the court’s finding that she participated in the tax
fraud scheme in 2007. Second, she argues that the district court
did not adequately consider the § 3553 sentencing factors and
that her 51‐month sentence was substantively unreasonable.
                                   II.
    A. Loss Calculation
    In sentencing Ogletree, the district court first considered
her base offense level. The base offense level for her crimes of
conviction  depends  on  the  attempted  or  intended  tax  loss.
U.S.S.G. § 2T1.1(c)(1); United States v. Chavin, 316 F.3d 666, 677
(7th Cir. 2002). Pursuant to U.S.S.G. § 2T4.1, the base offense
level  for  a  tax  loss  greater  than  $400,000  is  20  and  the  base
offense level for a tax loss greater than $1,000,000 (but less than
$5,000,000) is 22. The district court concluded that the intended
loss  in  Ogletree’s  case  was  between  one  and  five  million
dollars, based on the intended loss of $834,548 related to the
200 false and fraudulent income tax returns submitted in 2006
via the LKJ Tax Services’ EFIN, and the $253,073 in intended
loss from the 68 fraudulent tax returns filed in 2007 under PJH
Financial’s EFIN.
6                                                      No. 13‐2098

    Ogletree  argues  on  appeal,  as  she  did  before  the  district
court, that she did not file any tax returns under PJH Finan‐
cial’s EFIN and that the district court erred in including the
$253,073 related to those  returns in its  loss calculation.  This
court reviews a district court’s tax‐loss determination for clear
error. United States v. Collins, 685 F.3d 651, 659 (7th Cir. 2012). 
To show clear error, a defendant “must show that the district
court’s  calculation  was  not  only  inaccurate  but  outside  the
realm of permissible computations.” United States v. Al‐Shahin,
474 F.3d 941, 590 (7th Cir. 2007).  
    Ogletree cannot clear this high hurdle. The evidence in this
case was more than sufficient to support the district court’s
finding that Ogletree was responsible for filing the 68 fraudu‐
lent tax returns in 2007. First, the district court relied on co‐
conspirator  Robtrel  White’s  plea  agreement.  In  his  plea
agreement, Robtrel stated that Ogletree continued to partici‐
pate in the tax fraud conspiracy in early 2007, operating out of
Robtrel’s  “Tax  Pro”  office,  and  filing  fraudulent  tax  returns
using PJH Financial’s EFIN. The district court then relied on
the fact that 68 returns filed using PJH Financial’s EFIN, all on
approximately  January  4,  2007,  used  the  same  identifying
information as fraudulent tax returns filed the previous year
with  Ogletree’s  LKJ  Tax  Services’  EFIN.  Finally,  the  district
court noted that Ogletree’s continued participation in the tax
fraud scheme in early 2007 was confirmed by a tax log sheet
recovered from Robtrel’s home.  
   In response, Ogletree argues this evidence is not reliable
and,  as  such,  cannot  support  the  district  court’s  factual
findings. First, she points out that Robtrel “had every reason to
downplay  his  role  in  the  conspiracy  and  to  place  blame  on
No. 13‐2098                                                             7

Ogletree.” But that does not make his statements unreliable. 
See  United  States  v.  Johnson,  489  F.3d  794,  797  (7th  Cir.  2007)
(“Accordingly,  their  status  as  self‐interested  co‐conspirators
does  not  thereby  render  the  information  inherently  unreli‐
able.”).  Rather,  “[w]e  have  repeatedly  held  …  that  even  the
testimony  of  a  potentially  biased  witness  is  sufficient  to
support  a  finding  of  fact.”  Id.  In  fact,  the  district  court  may
credit  testimony  that  is  “totally  uncorroborated  and  comes
from  an  admitted  liar,  convicted  felon,  or  large  scale  drug‐
dealing, paid government informant.” Id. (internal quotation
and citations omitted).  
    Further, the district court did not merely rely on Robtrel’s
statement; the court  also  relied on  a  tax log recovered  from
Robtrel’s  home  during  an  unrelated  search  that  took  place
during a response to a domestic disturbance. That tax log ran
about  ten  pages  and  listed  names,  social  security  numbers,
dates, and the names of “preparers,” as well as the names of
“runners,”  i.e.,  individuals  who  had  obtained  the  taxpayer
identification  information.  There  were  about  a  half‐dozen
different  names  or  initials  listed  under  the  column  for  pre‐
parer, including “Leslie” and LKJ. The district court found that
this document corroborated Robtrel’s statement that Ogletree
had continued in the conspiracy in early 2007 because the dates
listed on the tax log bore dates in mid‐January of 2007.
    Ogletree argues the tax log is also unreliable. She points out
that no one authenticated it and that it is unclear who prepared
the document. That is true, but at sentencing the district court
can rely on unauthenticated documents, as long as they bear an
indicia of reliability. United States v. White, 639 F.3d 331, 338
(7th  Cir.  2011).  In  this  case,  the  fact  that  the  tax  logs  were
8                                                         No. 13‐2098

recovered  during  a  search  of  co‐conspirator  Robtrel’s  home
provides them with the indicia of reliability.  
     Ogletree  further  attacks  the  reliability  of  the  tax  log  by
noting  that  it  listed  2007  as  the  “Tax  Year,”  but  that  the
government relies on it to establish that she participated in the
tax conspiracy for the 2006 Tax Year. But the dates listed were
in  early  2007  and  this  document  was  seized  from  Robtrel’s
home in mid‐2007, so the district court could reasonably find
that the “2007ʺ written next to “Tax Year” meant the year the
returns were submitted, especially since, unlike Ogletree, her
co‐conspirators were not trained tax preparers.
     She also stresses that next to “Leslie” was written “male,”
and argues that this shows that she was not the male preparer
named  “Leslie.”  However,  the  government  presents  a  more
reasonable interpretation of the tax log gender‐identifier: It is
not the gender of the preparer, but of the taxpayer. This view
is more consistent with the totality of the tax log because the
gender next to the preparer did not always remain constant.
For instance, preparer “low” had both “male” and “female”
listed  next  to  his  moniker.  Further,  next  to  some  of  the
“male”/”female” identifiers was the phrase “under 21.” This
additional identifier is more consistent with the government’s
view  that  the  “male”/”female”  identifier  was  related  to  the
purported taxpayer and not the tax preparer. Thus, the listing
of  “male”  next  to  Leslie’s  name  does  not  render  the  tax  log
unreliable.
    In  sum,  both  Robtrel’s  plea  agreement  and  the  tax  log
support the district court’s finding that Ogletree continued to
file fraudulent tax returns in 2007. The district court further
No. 13‐2098                                                        9

found Ogletree responsible for filing 68 specific tax returns,
based  on  the  fact  that  those  returns  were  filed  on  approxi‐
mately January 4, 2007, using PJH Financial’s EFIN and that
those returns all bore the same identifying information (i.e.,
names, social security numbers, purported employers) as the
fraudulent  tax  returns  filed  the  previous  year  by  Ogletree,
under her LKJ Tax Services’ EFIN.  
    In response, Ogletree argues that there was no reason for
her to use PJH Financial’s EFIN because she had her own LKJ
Tax Service’s EFIN. She asserts that if she filed under the PJH
Financial’s EFIN she would be depriving herself of her only
remuneration  for  the  offense—her  tax  preparer  fees.  But  at
trial, the government presented evidence that Ogletree made
cash deposits of about $28,000 into her bank account in 2006
and  this easily supports  an inference  that she received cash
sums for her participation in the tax fraud scheme (and would
continue to do so in 2007).
    The PSR provides further support for the district court’s
finding  that  Ogletree  was  responsible  for  filing  the  68  tax
returns in early 2007. The PSR stated that according to Robtrel,
Ogletree used PJH’s EFIN “to file false tax returns for many of
the same individuals whose false returns had been filed the
previous year by LKJ.” The PSR further explained that Ogletr‐
ee  left  the  conspiracy  after  an  argument  between  her  and
Robtrel stemming from the “IRS flagging claims filed under
PJH Financial’s EFIN because they were using repeat informa‐
tion for claims previously filed under LKJ.” A district court
may  rely  on  information  contained  in  a  PSR  so  long  as  it
appears reliable. United States v. Heckel, 570 F.3d 791, 795 (7th
Cir.  2009).  Statements  in  a  PSR  based  on  co‐conspirator’s
10                                                      No. 13‐2098

statements clear that hurdle. A defendant may challenge the
reliability or correctness of the facts in the report, but absent
more than a “‘bare denial’ of the information” contained in the
PSR,  the  government  need  not  present  further  evidence
confirming its reliability. Id. (quoting United States v. Mustread,
42  F.3d  1097,  1102  (7th  Cir.  1994)).  As  just  noted,  Ogletree
presents  a  bare  denial  to  her  continued  participation  in  the
scheme and that is not enough. Accordingly, the district court
did not clearly err in finding her responsible for the filing, in
early  January  of  2007,  of  68  fraudulent  tax  returns  with
intended losses  of $253,073 and in calculating her guideline
range at 51–63 months’ imprisonment.  
     B. Substantive Reasonableness
   After  calculating  Ogletree’s  guideline  range  at  51–63
months’ imprisonment, the district court heard arguments on
the  appropriate  sentence  and  the  §  3553  sentencing  factors. 
Following argument, the district court sentenced Ogletree to 51
months’  imprisonment.  Ogletree  claims  on  appeal  that  her
sentence is substantively unreasonable.  
    This  court  reviews  the  substantive  reasonableness  of  a
defendant’s sentence for an abuse of discretion. United States v.
Dachman, 743 F.3d 254, 263 (7th Cir. 2014). Where, as here, the
district  court  sentenced  the  defendant  to  a  within‐guideline
range sentence, there is a presumption of reasonableness. Id. 
“[S]o  the  burden  [Ogletree]  must  overcome  to  prove  its
unreasonableness is a hefty one.” Id.
    In  attempting  to  overcome  this  hefty  burden,  Ogletree
makes passing reference to several facts she claims the court
failed  to  properly  weigh.  She  notes  that  she  was  sentenced
No. 13‐2098                                                      11

based on the intended losses and not the lower actual loss; that
she had no role in selecting the tax refund amounts sought;
that “her primary source of remuneration came in the form of
fixed  tax  preparer  fees,”  while  Robtrel  benefitted  from  the
scheme by receiving the large tax refund amounts; and that
only 19.3% of the fraudulent returns were filed while she was
a  member  of  the  conspiracy.  The  district  court,  though,
expressly addressed Ogletree’s argument for a lower sentence
based on her role compared to Robtrel’s, and in fact gave her
a  lower  sentence.  (Robtrel  received  a  higher  sentence—74
months—and he had also accepted responsibility and pleaded
guilty.)  In  explaining  its  sentence,  the  district  court  also
highlighted  that  Ogletree  was  involved  in  the  scheme  “in  a
time period when the highest loss amount occurred,” and as
“the one with the EFIN and the tax preparer knowledge,” she
was “instrumental to this scheme going forward.” The district
court’s  explanation  more  than  adequately  showed  that  it
properly weighed the nature of the offense and Ogletree’s role
in it.  
    That  leaves  Ogletree’s  main  challenge  to  the  substantive
reasonableness of her sentence: She maintains that the district
court failed to give proper weight to her extraordinary familial
circumstances, namely her role, prior to her incarceration, as
the primary caregiver to her two teenage sons and her teenage
nephew.  While  this  court  has  recognized  that  giving  “short
shrift” to the possibility of “extraordinary hardship” on one’s
family  is  a  sound  basis  to  remand  for  resentencing,  United
States v. Schroeder, 536 F.3d 746, 755 (7th Cir. 2008), there were
no such extraordinary hardship in this case. In Schroeder, the
defendant was the primary caregiver for his daughter who had
12                                                      No. 13‐2098

a severely compromised immune system, rendering child care
almost  impossible  if  he  were  incarcerated.  There  were  no
analogous extraordinary hardship at play here. Yes, Ogletree
cared for her children and nephew and they suffer emotionally
from her incarceration. But there is nothing to take this case
outside the normal realm of hardship all children suffer when
a caregiving parent is incarcerated. To the extent there was a
hardship,  the  district  court  took  that  into  account,  allowing
Ogletree to delay the start of her sentence to allow her to make
arrangements  for  the  children.  Under  these  circumstances,
there  was  no  abuse  of  discretion  in  sentencing  her  to  51
months’ imprisonment.
                                 III.
    A jury convicted Ogletree of tax fraud and at sentencing the
government  presented  sufficient  evidence  to  establish,  by  a
preponderance of the evidence, that the intended loss for her
offenses was between $1,000,000 and $5,000,000. The district
court  did  not  clearly  err  in  relying  on  that  evidence  and  in
setting her offense level at 51– 63 months’ imprisonment based
on that loss amount. The district court also did not abuse its
discretion in sentencing Ogletree to 51 months’ imprisonment. 
The district court more than adequately considered the § 3553
factors and there were no extraordinary familial circumstances
to justify a below‐guideline sentence. We AFFIRM.